2$2,    5HY -XGJPHQWLQD&ULPLQDO&DVHIRUD3HWW\2IIHQVH
            6KHHW5HYLVHGE\:$('



                                   81,7('67$7(6',675,&7&2857
                                                                                                                              FILED IN THE
                                                    Eastern District of Washington                                        U.S. DISTRICT COURT
                                                                                                                    EASTERN DISTRICT OF WASHINGTON

      81,7('67$7(62)$0(5,&$                                             Judgment in a Criminal Case
                 Y                                                        )RUD3HWW\2IIHQVH                       Jun 24, 2021
                                                                                                                           SEAN F. MCAVOY, CLERK
    MARIO ALBERTO AQUINO-AQUINO                                            &DVH1R 2:21-CR-0007-RMP-1
                                                                           8601R 40594-308
                                                                           Francisco Carriedo
                                                                                                   'HIHQGDQW¶V$WWRUQH\
THE DEFENDANT:

✔ THE DEFENDANTSOHDGHG ✔
G                       G JXLOW\ G QRORFRQWHQGHUHWRFRXQW V                           1s of the Information Superseding Indictment
G THE DEFENDANTZDVIRXQGJXLOW\RQFRXQW V
7KHGHIHQGDQWLVDGMXGLFDWHGJXLOW\RIWKHVHRIIHQVHV

Title & Section                   Nature of Offense                                                    OffenseEnded                  Count
8 U.S.C. § 1325(a)(1)         Unlawful Entry into the United States                                     06/06/2011                     1s




       7KHGHIHQGDQWLVVHQWHQFHGDVSURYLGHGLQSDJHVWKURXJK                  4     RIWKLVMXGJPHQW
G THE DEFENDANTZDVIRXQGQRWJXLOW\RQFRXQW V
✔ &RXQW V 1 of the Indictment
G                                                             ✔LV
                                                              G            G DUHGLVPLVVHGRQWKHPRWLRQRIWKH8QLWHG6WDWHV

         ,WLVRUGHUHGWKDWWKHGHIHQGDQWPXVWQRWLI\WKH8QLWHG6WDWHVDWWRUQH\IRUWKLVGLVWULFWZLWKLQGD\VRIDQ\FKDQJHRIQDPH
UHVLGHQFHRUPDLOLQJDGGUHVVXQWLODOOILQHVUHVWLWXWLRQFRVWVDQGVSHFLDODVVHVVPHQWVLPSRVHGE\WKLVMXGJPHQWDUHIXOO\SDLG,I
RUGHUHGWRSD\UHVWLWXWLRQWKHGHIHQGDQWPXVWQRWLI\WKHFRXUWDQG8QLWHG6WDWHVDWWRUQH\RIPDWHULDOFKDQJHVLQHFRQRPLF
FLUFXPVWDQFHV

/DVW)RXU'LJLWVRI'HIHQGDQW¶V6RF6HF1R xxxx                                                  06/17/2021
                                                                                             'DWHRI,PSRVLWLRQRI-XGJPHQW
'HIHQGDQW¶V<HDURI%LUWK        1990

&LW\DQG6WDWHRI'HIHQGDQW¶V5HVLGHQFH                                                           6LJQDWXUHRI-XGJH
Mexico
                                                                           Hon. Rosanna Malouf Peters Judge, U.S. District Court
                                                                                                 1DPHDQG7LWOHRI-XGJH

                                                                                                    6/24/2021
                                                                                                          'DWH
$2,   5HY -XGJPHQWLQD&ULPLQDO&DVHIRUD3HWW\2IIHQVH
            6KHHW²,PSULVRQPHQW

                                                                                                        -XGJPHQW²3DJH       2   RI   4
 '()(1'$17 MARIO ALBERTO AQUINO-AQUINO
 &$6(180%(5 2:21-CR-0007-RMP-1

                                                                  IMPRISONMENT

     7KHGHIHQGDQWLVKHUHE\FRPPLWWHGWRWKHFXVWRG\RIWKH8QLWHG6WDWHV%XUHDXRI3ULVRQVWREHLPSULVRQHGIRUDWRWDO
 WHUPRI
             Time Served




 G    7KHFRXUWPDNHVWKHIROORZLQJUHFRPPHQGDWLRQVWRWKH%XUHDXRI3ULVRQV




 G    7KHGHIHQGDQWLVUHPDQGHGWRWKHFXVWRG\RIWKH8QLWHG6WDWHV0DUVKDO

 G    7KHGHIHQGDQWVKDOOVXUUHQGHUWRWKH8QLWHG6WDWHV0DUVKDOIRUWKLVGLVWULFW
      G DW                                           G     DP       G    SP     RQ                                     
      G DVQRWLILHGE\WKH8QLWHG6WDWHV0DUVKDO

 G    7KHGHIHQGDQWVKDOOVXUUHQGHUIRUVHUYLFHRIVHQWHQFHDWWKHLQVWLWXWLRQGHVLJQDWHGE\WKH%XUHDXRI3ULVRQV
      G EHIRUHSPRQ                                                     
      G DVQRWLILHGE\WKH8QLWHG6WDWHV0DUVKDO
      G DVQRWLILHGE\WKH3UREDWLRQRU3UHWULDO6HUYLFHV2IILFH


                                                                          RETURN

 ,KDYHH[HFXWHGWKLVMXGJPHQWDVIROORZV




      'HIHQGDQWGHOLYHUHGRQ                                                               WR

 DW                                                        ZLWKDFHUWLILHGFRS\RIWKLVMXGJPHQW




                                                                                                     81,7('67$7(60$56+$/


                                                                             %\
                                                                                                '(387<81,7('67$7(60$56+$/
 $2, 5HY  -XGJPHQWLQD&ULPLQDO&DVHIRUD3HWW\2IIHQVH
                             6KHHW²&ULPLQDO0RQHWDU\3HQDOWLHV
                                                                                                           -XGJPHQW²3DJH       3   RI       4
'()(1'$17 MARIO ALBERTO AQUINO-AQUINO
&$6(180%(5 2:21-CR-0007-RMP-1
                                                CRIMINAL MONETARY PENALTIES
     7KHGHIHQGDQWPXVWSD\WKHWRWDOFULPLQDOPRQHWDU\SHQDOWLHVXQGHUWKHVFKHGXOHRISD\PHQWVRQ6KHHW

                        Assessment                   JVTA Assessment*                    Fine                      Restitution
TOTALS              $        $10.00              $                                   $                         $


G 7KHGHWHUPLQDWLRQRIUHVWLWXWLRQLVGHIHUUHGXQWLO                      .$QAmended Judgment in a Criminal Case(AO 245C) ZLOOEHHQWHUHG
     DIWHUVXFKGHWHUPLQDWLRQ

G 7KHGHIHQGDQWPXVWPDNHUHVWLWXWLRQ LQFOXGLQJFRPPXQLW\UHVWLWXWLRQ WRWKHIROORZLQJSD\HHVLQWKHDPRXQWOLVWHGEHORZ
     ,IWKHGHIHQGDQWPDNHVDSDUWLDOSD\PHQWHDFKSD\HHVKDOOUHFHLYHDQDSSUR[LPDWHO\SURSRUWLRQHGSD\PHQWXQOHVVVSHFLILHGRWKHUZLVHLQ
     WKHSULRULW\RUGHURUSHUFHQWDJHSD\PHQWFROXPQEHORZ+RZHYHUSXUVXDQWWR86& L DOOQRQIHGHUDOYLFWLPVPXVWEHSDLG
     EHIRUHWKH8QLWHG6WDWHVLVSDLG

    Name of Payee                                                              Total Loss**         Restitution Ordered      Priority or Percentage




                                                                  0.00                                     0.00
TOTALS                                $                                          $


G     5HVWLWXWLRQDPRXQWRUGHUHGSXUVXDQWWRSOHDDJUHHPHQW

G 7KHGHIHQGDQWPXVWSD\LQWHUHVWRQUHVWLWXWLRQDQGDILQHRIPRUHWKDQXQOHVVWKHILQHRUUHVWLWXWLRQLVSDLGLQIXOOEHIRUH WKH
      ILIWHHQWKGD\DIWHUWKHGDWHRIWKHMXGJPHQWSXUVXDQWWR86& I $OORIWKHSD\PHQWRSWLRQVRQ6KHHWPD\EHVXEMHFW
      WRSHQDOWLHVIRUGHOLQTXHQF\DQGGHIDXOWSXUVXDQWWR86& J 

G     7KHFRXUWGHWHUPLQHGWKDWWKHGHIHQGDQWGRHVQRWKDYHWKHDELOLW\WRSD\LQWHUHVWDQGLWLVRUGHUHGWKDW

      G WKHLQWHUHVWUHTXLUHPHQWLVZDLYHGIRU            G ILQH G UHVWLWXWLRQ
      G WKHLQWHUHVWUHTXLUHPHQWIRUWKH             G ILQH        G     UHVWLWXWLRQLVPRGLILHGDVIROORZV

  -XVWLFHIRU9LFWLPVRI7UDIILFNLQJ$FWRI3XE/1R
   )LQGLQJVIRUWKHWRWDODPRXQWRIORVVHVDUHUHTXLUHGXQGHU&KDSWHUV$$DQG$RI7LWOHIRURIIHQVHVFRPPLWWHGRQRU
DIWHU6HSWHPEHUEXWEHIRUH$SULO
AO 245I (Rev. 11/16)   Judgment in a Criminal Case for a Petty Offense
                       Sheet 4 — Schedule of Payments
                                                                                                     Judgment — Page   4     of       4
DEFENDANT:   MARIO ALBERTO AQUINO-AQUINO
CASE NUMBER:   2:21-CR-0007-RMP-1

                                                         SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties are due as follows:

A     ✔ Lump sum payment of $
      G                                    10.00                   due immediately, balance due

            G    not later than                                          , or
            G    in accordance with      G     C,    G     D,     G      E, or    G F below); or

B     G     Payment to begin immediately (may be combined with                   G C,     G D, or   G F below); or

C     G     Payment in equal                 (e.g., weekly, monthly, quarterly) installments of $                     over a period of
                         (e.g., months or years), to commence                (e.g., 30 or 60 days) after the date of this judgment; or

D     G     Payment in equal                  (e.g., weekly, monthly, quarterly) installments of $                    over a period of
                          (e.g., months or years), to commence                (e.g., 30 or 60 days) after release from imprisonment to
            a term of supervision; or

E     G     Payment during the term of probation will commence within                 (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or
F     G     Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureauof
Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




G     Joint and Several

      Defendant and Co-Defendant Names, Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropriate.




G     The defendant shall pay the cost of prosecution.

G     The defendant shall pay the following court cost(s):

G     The defendant shall forfeit the defendant’s interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and
court costs.
